Citation Nr: 1421386	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-40 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from August 9, 2005, to August 19, 2007, and on or after October 1, 2007. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972, with an additional prior period of reserve duty from June 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective from August 9, 2005.

In March 2008, the RO issued another rating decision in which a temporary 100 percent rating was assigned effective from August 20, 2007, and a 30 percent rating was assigned effective from October 1, 2007.  In an August 2009 decision, the disability rating was subsequently increased to 50 percent effective prior to August 20, 2007, and as of October 1, 2007.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal was the subject of a Board remand dated in July 2013. 

At a VA examination in November 2009, the Veteran indicated he believed he could no longer work as a result of his service-connected psychiatric disability.  As a result, the issue of entitlement to a TDIU was raised.  The RO denied entitlement to TDIU in a March 2010 rating decision, and the Veteran did not appeal within one year of notice of that determination.  However, new and material evidence was received within a year of notice of the determination. See 38 C.F.R. § 3.156(b) (new and material evidence--pending claim).  This evidence included a letter from the Veteran regarding railroad disability retirement and a letter dated on September 9, 2005, but submitted to VA on March 26, 2010, from Dr. D. P. M.D, describing the Veteran's decompensations in 2004 and July 2005 and its occurrence in connection with his then-occupation as a truck driver.  Thus, readjudication of the claim for a TDIU is required before final appellate consideration of the matter.  Moreover, the TDIU claim is part and parcel of the Veteran's claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.


FINDINGS OF FACT

1.  Affording the benefit of the doubt in favor of the Veteran, for the full period for appellate consideration, the Veteran has experienced occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, with symptoms such as suicidal ideation, anger, anxiety, chronic sleep impairment, nightmares, and difficulty in adapting to stressful circumstances.

2.  The preponderance of the evidence shows that the Veteran has not experienced total occupational and social impairment and has not experienced symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

The criteria for an initial disability rating of 70 percent for posttraumatic stress disorder (PTSD), but no more, for the period from August 9, 2005, to August 19, 2007, and since October 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2005 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.   See 38 C.F.R. § 4.2. 

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

In this case, the Board remanded this matter in July 2013 for an adequate VA examination and opinion.  The examiner provided the requested information, including differentiation of symptoms between service-connected PTSD and nonservice-connected depression.  The examiner reviewed the claims file, examined the Veteran, and provided all findings necessary for adjudication of the claim on appeal.  The examination report sufficiently addressed the medical questions at issue and the essential rationale for the opinions provided.  The report was therefore adequate for the purpose of adjudication of this appeal.  The Board has found other evidence of record more favorable to the Veteran to be of greater weight with respect to whether symptoms of service-connected PTSD and nonservice-connected major depression can be separately, so that any arguable deficiency of the rationale of the report in this regard is no more than harmless, nonprejudicial error.

Moreover, the Board finds substantial compliance with its prior remand.  In particular, the AOJ has secured the outstanding treatment records and afforded the Veteran a VA examination. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an initial rating claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, PTSD is rated under the General Formula for Mental Disorders, which provides that a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Use of the term "such as" in the criteria for an evaluation under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a 70 percent evaluation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning.  GAF scores of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Veteran was granted service connection for PTSD effective from August 9, 2005.  The disability is currently assigned a 50 percent rating, with the exception of the period from August 20, 2007, to September 31, 2007, for which a 100 percent rating is in effect pursuant to 38 C.F.R. § 4.29 (ratings for service-connected disabilities requiring hospital treatment or observation), in light of the Veteran's residential treatment at the VA Medical Center in Memphis for this period.

Reports of private inpatient psychiatric treatment at Swedish American Hospital from July 11, 2005, to July 14, 2005, (only weeks before the Veteran filed his claim for service connection for PTSD) indicate that the Veteran was hospitalized due to depression and suicidal thoughts with thoughts of driving his truck off of a bridge.  He also presented with flight of ideas, some mood swings, and a history of some euphoric moods, racing thoughts, decreased need for sleep and excessive elevated energy.  The diagnosis was bipolar disorder.

Reports of treatment with Dr. K. in 2005 indicate that the Veteran had some difficulty with anxiety, stress tolerance, concentration, and anger, as well as periods of very high energy.  The diagnosis was bipolar disorder. 

Reports of private treatment from Dr. D. P., MD, dated from July 2005 to October 2005, reflect continuing treatment and medication for what was diagnosed as probable bipolar disorder.  A report from Dr. D. P. indicates that he had treated the Veteran and knew him to have had significant problems with social interaction and job stresses.  He recounted that at one point the Veteran appeared close to committing suicide and that he experienced intrusive thoughts that plagued him on a daily basis.

VA records of treatment in January 2006 indicate that the Veteran was diagnosed as having PTSD and depression.  PTSD and depression screens were both positive.  

In January 2007, the Veteran was diagnosed at VA treatment as having a bipolar disorder, and it was noted that he appeared to have a somewhat histrionic personality.  His speech was noted to be articulate and full of colorful adjectives.  He had experienced suicidal ideation for many years.  By history, the Veteran indicated that he had PTSD related to a helicopter crash and the clean up of the crash.  He stated that intrusive memories from service became worse after retiring in 2006.  The Veteran began attending a PTSD support group.  

At VA treatment in March 2007, the Veteran complained of depression, nightmares, and intrusive memories.  He was alert and oriented, but spoke with his eyes closed.  He denied suicidal intent currently, but noted that he experienced suicidal thoughts for a long time.  The diagnoses were PTSD and "major depression, doubt bipolar."  The treating clinician, a chief of psychiatric service at a VA Medical Center, found the GAF score over the prior year to have fluctuated from 40 (representing a very serious impairment) to 65 (representing relatively mild symptoms).  

August 2007 records of VA treatment show that the Veteran was diagnosed as having "severe PTSD/Depression w/suicidal ideation."  He stated that not a day went by that he did not think about wanting to die.

As noted, the Veteran has been assigned a 100 percent rating for his approximately six-week period in residential PTSD treatment beginning August 20, 2007, and ending September 30, 2007.  See 38 C.F.R. 4.29 (ratings for service-connected disabilities requiring hospital treatment or observation)).

A VA inpatient treatment note dated on August 20, 2007, the first day of inpatient VA admission for psychiatric treatment at the VA Medical Center in Memphis indicates that the Veteran felt that he needed more help with his anger, which at times frightened him to the point of panic.  Additionally, the Veteran was noted to experience feelings of depression, which at infrequent times led to thoughts of suicide. 

Records of in-patient VA treatment in August 2007 and September 2007 indicate that the Veteran still needed help with his anger and how to get it out in appropriate ways.  He stated that he was frequently awakened at night and did not feel "refreshed" in the mornings.  

At the time of discharge from residential care at the Memphis VA Medical Center, in September 2007, there were no perceptual abnormalities.  The Veteran's cognition was found to be intact.  His mood was dysthymic, and his affect was congruent.  His assigned GAF score was 55, representing a moderate impact from symptoms.  

At December 2007 and January 2008 VA psychotherapy sessions, the Veteran related feelings of helplessness, hopelessness, worthlessness, and extreme reactions of over-controlling versus giving up.

In a January 2008 statement, the Veteran indicated that he had experienced a marked increase in his panic and anxiety attacks.  He stated that he was often unable to enter a grocery store.  He also indicated that his episodes of depression and suicidal ideation had increased, and he described having problems with memory.

VA records of treatment from 2008 and 2009 show that the Veteran's assigned GAF scores ranged from 51 to 58.  He continued to endorse depressive symptoms and was still prescribed psychiatric medications.  He cited difficulty concentrating, irritability, and hyperstartle responses. 

At a November 2009 VA examination, the examiner recounted that, as of the middle of July 2009, the Veteran was diagnosed with PTSD and major depression along with an Axis II narcissistic personality disorder, with a GAF of 58 to indicate moderate symptoms.  The examiner noted that, in mid-October 2009, the Veteran reported that he was having flashbacks and nightmares about three times a week.  The Veteran also reported that he had discovered a patch of nightshade and also a hemlock tree nearby, and he intimated that he could poison himself if he chose.  The Veteran was assessed as having chronic PTSD and depression, which was fairly refractory to treatment and to some extent very stable and characterologic.  

In terms of the Veteran's subjective complaints, he described a plan to kill himself, but stated he would not do that to his family.  He indicated that he had experienced this state of mind for four years.  He indicated that it comes and goes and that he had been terribly depressed for years.  He described nightmares four or five times a week, and he indicated that he thought about Vietnam daily.

By history, the Veteran indicated that he had been employed as a truck driver for 3 years on a full-time basis working 70 hours per week.  He stated that he stopped working in July 2005 because the safety department took him off of his truck.  He related that he had called them and told them that he was suicidal.

At the November 2009 VA examination, when asked about the issue of unemployability, the Veteran stated that he did not believe he can work now.  (The issue of a TDIU is addressed in the remand portion of this decision.) 

The Veteran was noted to have been remarried for 22 years and to have two daughters and two grandchildren.  The Veteran reported that he had a tenuous relationship with his wife although they have their good and bad days.  He described being somewhat estranged from one of his daughters and to have an okay relationship with the other.  He stated that he enjoyed his two grandchildren.

The Veteran indicated that he had a couple of veteran friends and that he belonged to the Vietnam Veterans of America (VVA), but did not attend any meetings.  He enjoyed swimming on a daily basis at the local YMCA.  He spent his free time doing housework, and he also played the piano.  He went to church about once a month.  He denied any history of violence or assaultiveness as well as suicide attempts.

The examiner commented that overall the Veteran described a moderate current psychosocial functional status.  He was not currently working, but he did keep up with routine responsibilities of self-care, and he described adequate family role functioning.   His social/interpersonal relationships were somewhat specific to immediate family and a couple of friends as well as attending church.  He described adequate recreation and leisure pursuits.

On mental status examination, the Veteran demonstrated no impairment of thought process or communication, although he was quite dramatic throughout the interview.  He demonstrated no signs of delusions or hallucinations.  His eye contact and interaction in the session were generally within normal limits.  

At the examination, the Veteran reported daily suicidal thoughts and a plan to ingest poisonous berries, although he threw the berries away during the interview.  He also endorsed homicidal thoughts that occur apparently on most days over the past four to five months, although he denied more a specific homicidal plan or intent. 

The Veteran endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He endorsed some short term memory problems, but denied obsessive or ritualistic behaviors and panic attacks.  The rate and flow of the Veteran's speech were within normal limits.  The Veteran stated that his current depression is the "worst ever, heading into fall, the economy, the country, healthcare and politics." (Quotes in original examination report.)  He denied impaired impulse control.  The Veteran stated that he sleeps about seven hours at night broken up with catnaps and low energy during the day.

The Veteran endorsed ongoing trauma re-experiencing in the form of intrusive nightmares and thoughts.  He also reported ongoing avoidance in that he avoids talking about his military experiences or watching the news about it.  He endorsed ongoing heightened physical arousal in terms of problems with sleep, irritability, concentration, hypervigilance and exaggerated startle response.  He described a daily frequency of these symptoms, currently to a moderate severity.  

Based on a review of the Veteran's medical records as well as his verbal report, the VA examiner opined that that the Veteran's service-connected PTSD had remained fairly stable as of late, warranting a GAF of 58 to indicate ongoing moderate symptoms.  The examiner opined that the Veteran's depression also appeared to be moderate, currently warranting a GAF of 58.

The examiner opined that the Veteran's overly dramatic report of suicidal and homicidal thoughts was not very believable, and thus, it was the examiner's opinion that, despite these statements, the Veteran's service-connected PTSD and unrelated depression continued to be stable and of moderate severity.  

The examiner's Axis I diagnosis was PTSD, chronic moderate severity, and major depressive disorder, recurrent, moderate severity.  The Axis II diagnosis was a personality disorder not otherwise specified, by history.  As noted, a GAF of 58 was assigned for PTSD.  The examiner indicated that the Veteran was considered competent for VA purposes.

A letter from the Veteran's spouse received in February 2010 stated that he was quick to anger and tended to focus on negative possibilities.  She said that he did not get much quality sleep and that he was often tired.  She related that the Veteran sometimes thrashed around in his sleep.  She also stated that he had stopped getting pleasure from things he used to enjoy and that he had trouble finishing any sort of project.  

The Veteran began group therapy in June 2010, and individual psychotherapy was continued.

At a VA examination in February 2013, the Veteran was diagnosed as having PTSD.  At the beginning section of the February 2013 examiner's report, no other Axis was diagnosis was reported, and a GAF score of 60 was assigned.  The examiner specifically indicated that the Veteran did not have more than one mental disorder.  As will be discussed, however, the examiner reached an internally inconsistent conclusion later in the report by diagnosing the Veteran as additionally having major depression.

The examiner indicated that she reviewed the Veteran's claims file and interviewed the Veteran's spouse with permission.  It was noted that the Veteran had remained married to his current spouse for twenty-five years.  The Veteran and his spouse described him as having a "pretty good" relationship with the kids and grandchildren.  He reported hobbies including reading and wood-working activities.  He also enjoyed gardening and being part of a gardening club that was just getting started.  He reported having some friends but reported he had difficulty getting close to people.  

In addition, the Veteran reported that he last worked as a truck driver in 2005.  He indicated that his last week at work was terrible and that he was let go due to a "breakdown."  He had a psychiatric admission at that time, although the examiner found the Veteran's history in this regard somewhat difficult to follow.  (The Board notes, however, that this account is corroborated by private hospitalization records and private physician records in the claims file.)
 
It was noted that the Veteran had continued VA outpatient mental health treatment since his 2009 examination and that he had a GAF sore of 58 for PTSD at that last examination.  It was also noted that the Veteran was taking Zoloft for PTSD and depression. 

The examiner observed that the Veteran was involved in a PTSD support group.  It was noted that, as of the last note from the group session in February 2013, the Axis I diagnoses were PTSD and major depressive disorder, and an Axis V GAF of 60 to 65 was assigned.

The examiner further noted that the Veteran had last met with his psychiatrist in December 2012, at which time the Axis I diagnoses were PTSD and major depressive disorder, recurrent, mild to moderate, and an Axis V GAF score was 60 to 65.

The examiner indicated that the current manifestations of PTSD included recurrent and distressing recollections of the stressor event; recurrent distressing dreams of the event; physiological reactivity on exposure to internal or external cues
that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.

The examiner opined that the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.  Symptoms included anxiety, suspiciousness, and chronic sleep impairment.

The examiner stated that the Veteran has additional symptoms and impairment related to non-service connected major depression and narcissistic personality.  It was also noted that he has chronic suicidal ideation related to his depression, but does not report current plan or intent for self harm.

With respect to competency, the examiner opined that the Veteran was capable of managing his financial affairs.

The Veteran reported that he had "gone downhill" since his 2009 examination, although the examiner noted outpatient treatment records did not reflect worsening since 2009.  Instead, the examiner noted that his GAF score had gone from 58 to 60 to 65 over the last year, which was indicative of change from a moderate level of symptoms to mild to moderate level PTSD.  Symptoms were reported as occurring several times per week to daily, and he was found to have additional impairment related to non-service connected conditions of major depression and narcissistic personality, as noted in his records.  (As the Board noted in its July 2013 remand of this matter, the February 2013 VA examiner's findings in this regard are internally inconsistent with findings earlier in the report that the Veteran had only one psychiatric impairment, PTSD.  Further, as noted by a September 2013 VA examiner, the Veteran had not been diagnosed as having a narcissistic personality disorder, but rather only of having traits of such a disorder; the September 2013 VA examiner further found that a diagnosis of a narcissistic personality disorder was not warranted.)

At the VA examination in September 2013, the examiner diagnosed the Veteran as having PTSD and major depression.  The examiner reported that the Veteran had chronic suicidal ideation related to nonservice-connected depression and that the Veteran did not report a current plan or an intent for self-harm.  The examiner summarized that, with regard to all mental diagnoses, there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that the Veteran's service-connected PTSD was stable and of mild to moderate severity over time, as per his self-report during the interview as well as review of recent mental health treatment records at the VA. The examiner noted that, according to these records, the GAF score for PTSD over the past year had been 60, which was indicative of moderate difficulty in social, occupational, or school functioning, as per the Veteran's self-report during the examination interview as well as review of recent mental health treatment records.  Similarly, the examiner found separately that the GAF score for major depression over the past year had been 60, indicative of moderate difficulty in social, occupational, or school functioning, as per the Veteran's self-report during the examination interview as well as review of recent mental health treatment records.  

The examiner opined that it was possible to differentiate which symptoms were attributable to PTSD and which were attributable to major depression, but did not provide a reason.  The symptoms attributable to major depression were indicated as depressed mood, decreased interest, energy and motivation, and the Veteran being apathetic and experiencing chronic suicidal ideation.  The suicidal ideation was found to be related to the Veteran's depression, and it was noted that the Veteran did not report current plan or intent for self harm. 

The September 2013 VA examiner found that the Veteran's level of occupational and social impairment with regard to all mental illness diagnoses was occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Symptoms noted as resulting from PTSD included anger.  The Veteran stated, "I had some pretty ugly thoughts about driving the truck off the Ohio River Bridge - thanks to Drs., we dealt with that."  (Quotations in original examination report.)  

The examiner noted that the Veteran had remained married to his current spouse for 26 years.  The Veteran was noted to be religious, attended church services, and occasionally cantored for evening services.  He was also noted to have two adult daughters and two grandchildren.  The Veteran indicated that he did not have a very good relationship with his kids and grandchildren. One of his daughters moved away, and as to his other daughter, he stated, "Hear from her at Christmas-time.  It's not very good."  (Quotations in original examination report.)

The Veteran was further noted to have two friends, but reported that he has difficulty getting close to people.  He also stated that he had hobbies, including reading and wood working activities.  He also enjoyed gardening.
 
The examiner noted that the Veteran's GAF score had been evaluated as 60 in February 2013 and September 2013.  At his most recent treatment session in August 2013, the Axis I diagnoses were PTSD and recurrent major depressive disorder.  The level of impairment was estimated as being mild to moderate, and a GAF score of 60 was assigned.  He brought three paper notes, which described his whole life history, relationship with his daughters, and current symptoms.  His appetite was poor, and he had continued trouble with falling and staying asleep, but stayed in bed most of the time.  He reported nightmares one to two times a week and sometimes more.  He also reported chronic suicidal ideation, and he said he had no energy and that his concentration was poor.  He reported PTSD symptoms including flashbacks, hypervigilance, numbness, and always watching his surroundings.  

The examiner stated that, importantly, the Veteran was diagnosed with DSM-IV PTSD and major depressive disorder through the VA and that he was not diagnosed with narcissistic  personality disorder (in contradiction to the February 2013 VA examiner's findings).  Rather, the examiner explained that the Veteran was noted to have Axis II narcissistic traits, but not the full disorder. 

With respect to nonservice-connected depression, the Veteran asserted, "My depression is still there, I notice I don't get anything done, I mostly sleep most of the time, avoid people - I don't like the interaction. I really don't [care] about eating. I don't care about doing anything.  Haven't touched my model railroad sets. Take no pleasure in any of it.  I keep praying that I'll die at night, but give me the grace to get through the next day.  I'd surely love to go.  Last time my wife and I made love was 1998, because I don't care about it.  I struggle with the depression every day." 

Manifestations of the Veteran's PTSD were said to include recurrent and distressing recollections of the stressor event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The PTSD symptoms described above were said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

The symptoms that apply to the Veteran's psychiatric disability were said to be depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation. 

The Veteran was found to be competent in that he was capable of managing his financial affairs.  The examiner opined that the Veteran's major depression was also stable and of mild to moderate severity over time, as per the Veteran's self-report during the interview as well as review of recent mental health treatment records at the VA.  According to these records, the Veteran's GAF score over the past year was 60. 

The September 2013 VA examiner asserted that he only concurred in the DSM-IV PTSD and major depression diagnoses.  He opined that a diagnosis of DSM-IV narcissistic personality disorder or bipolar disorder was not warranted.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for his PTSD.  

Initially, the Board acknowledges that there are probative medical opinions of record indicating that the Veteran has both service-connected PTSD and  nonservice-connected major depression and that it has been stated that the symptomatology attributed to each disorder can be separated.  However, one VA examiner was equivocal and inconsistent as to whether the Veteran had only PTSD or both PTSD and major depression.  Furthermore, two earlier treating physicians had considered the Veteran to have only one disorder, which was bipolar disorder.

Additionally, the GAF scores assigned for each psychiatric disorder are the same as the GAF scores reported for the disorders combined, which appears to imply that the severity of the PTSD is the same as the severity of the depression and the PTSD combined.  

Moreover, the diagnostic picture is far from a simple one that would allow for the separation of the symptomatology between the service-connected PTSD and nonservice-connected major depression.  For example, the clinician and examination reports indicate that the Veteran's low energy and problems are attributable to both disorders.  

Accordingly, after consideration of the above factors and affording the benefit of the doubt in favor of the Veteran on this point, the Board finds that the symptomatology of the two psychiatric disorders cannot be separated.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  Thus, the Board has considered all of the Veteran's psychiatric symptomatology in making its determination.  

Based upon the foregoing evidence, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, including work (he stopped working just after private hospitalization for suicidal ideation, which occurred about three weeks before filing his claim for service connection for PTSD), family relations (he has described struggles with relationships with his wife, daughters, and grandchildren), judgment, thinking (private and VA treatment and examination reports indicate intrusive thoughts including chronic suicidal ideation even if there is no plan or intent for suicide), and mood (the Veteran experiences chronic problems with anger, anxiety ,and depression).  He also has suicidal ideation, chronic sleep impairment, nightmares, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  These findings are consistent with a rating of 70 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that recent treatment and examination reports have opined that the Veteran has a milder level of overall disability.  However, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

On this point, the record reflects in-patient psychiatric treatment due to suicidal ideation just days before the Veteran filed his claim for service connection for psychiatric disability and then a second period of inpatient treatment in 2007.  Although VA examiners have called into question the credibility of the Veteran's suicidal ideation, the Board finds that the Veteran seeking help for such ideation before he was diagnosed with PTSD and before he sought VA compensation benefits to be factors that substantially bolster his credibility.  The record reflects chronic suicidal ideation as a prominent and corroborated symptom with the Veteran being competent to describe the nature of such thoughts and how they impact his mental health.  

Further, the Board finds that it is at least as likely as not that the Veteran's psychiatric disability affects most areas of his functioning in a manner that does not appear be fully contemplated in the recent GAF scores assigned.  These GAF scores have been assigned during a period in which the Veteran has not worked, and therefore, his capability to withstand the stressful circumstances, such as work or a work-like setting, has not been fully reflected in the observations therein.  Nor do the examiners appear to have fully reviewed the 2005 records of treatment and hospitalization, which clearly show difficulty in adapting to his occupational stresses.  The Veteran required private psychiatric hospitalization in 2005 due to suicidal ideation of driving his truck off of the road, which strongly illustrates difficulty in adapting to his work setting.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  However, the preponderance of the evidence shows that he does not experienced total occupational and social impairment.  He has maintained a relationship with his wife for over 25 years, has a small number of friends even though he has trouble getting close to people, attends church functions, and pursues certain hobbies, including reading, wood-working, and gardening.  

Further, the Veteran has not experienced symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Rather, treatment and examination records consistently reflect that he has successfully communicated his thoughts to examiners and treatment providers; was oriented to person, place, and time; and maintained personal hygiene and activities of daily living.  These findings on mental status examinations were made by observation by the examiner and were affirmed by the Veteran by history, and therefore, they are of high probative weight and value.  March 2007 and November 2009 VA medical records and examination records thereafter show by a preponderance of the evidence that the Veteran is competent, that he has no perceptual disturbances, such as delusions or hallucinations, and that his behavior, while unusually dramatic at times, is not grossly inappropriate.  He maintains minimum personal hygiene and is independent in his activities of daily living.  He knows his own name and the names of his close family, and his former occupations of rail road worker and truck driver.  

With the above considerations in mind, the Board finds that the preponderance of the evidence shows that the next higher rating of 100 percent for psychiatric disability is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including occupational impairment, social impairment, suicidal ideation, sleep disturbance, and depressed mood, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


    ORDER

A higher initial disability rating of 70 percent for PTSD for the period from August 9, 2005, to August 19, 2007, and since October 1, 2007, is granted.



REMAND

As discussed above, a claim for TDIU is on appeal; however, the Board finds that additional development is needed.

Accordingly, the matter is remanded to the AOJ for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In so doing, the AOJ should ensure that proper notice is provided and that any necessary development is completed. Such development may include obtaining information about the Veteran's employment history or obtaining additional medical evidence or a medical opinion.  It should also be noted that the Veteran has reported that he receives railroad disability retirement benefits as a result of his service-connected PTSD.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


